Exhibit32.2 CERTIFICATION PURSUANT TO 18U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 I, Ronald L. Barden, Chief Financial Officer of Intersections Inc. (the “Company”), pursuant to Section906 of the Sarbanes-Oxley Act of 2002, do hereby certify as follows: 1.The annual report on Form10-K of the Company for the period ended December31, 2015 fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934;and 2.The information contained in such Form10-K fairly presents, in all material respects, the financial condition and results of operations of the Company. IN WITNESS WHEREOF, I have executed this Certification this 22ndday of March, 2016. By: /s/ Ronald L. Barden Name: Ronald L. Barden Title: Chief Financial Officer A signed original of this written statement required by Section906 has been provided to Intersections Inc. and will be retained by Intersections Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
